Name: Commission Regulation (EEC) No 278/77 of 9 February 1977 amending Regulation (EEC) No 2990/76 on special detailed rules for the application of the system of import and export licences for sugar
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 2. 77 Official Journal of the European Communities No L 39/ 17 COMMISSION REGULATION (EEC) No 278/77 of 9 February 1977 amending Regulation (EEC) No 2990/76 on special detailed rules for the applica ­ tion of the system of import and export licences for sugar '3 . Unless otherwise decided under the terms of the relevant invitation to tender, an export licence for the products specified in Article 1 ( 1 ) of Regula ­ tion (EEC) No 3330/74 shall be valid :  from its day of issue, within the meaning of Article 9 ( 1 ) of Regulation (EEC) No 193/75, until the end of the third following month, except for the sugar referred to in Article 3 ( 1 ), in which case the licence shall be valid until the end of the fifth following month,  in the case of the products falling within tariff subheading 17.01 A where Article 9 applies, from its effective day of issue until the end of the third following month,  in the case of the products falling within tariff subheading 17.01 B where Article 9 applies, from its effective day of issue until the end of the fifth following month . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organi ­ zation of the market in sugar (*), as last amended by Regulation (EEC) No 31 38/76 (2), and in particular Article 12 (2) thereof, Whereas special detailed rules for the application of the system of import and export licences were esta ­ blished for sugar by Commission Regulation (EEC) No 2990/76 of 9 December 1976 on special detailed rules for the application of the system of import and export licences for sugar (3 ) ; whereas, in view of the need to facilitate sales to third countries of raw sugar and of sugars produced outside the maximum quota, the period of validity of export licences for these sugars should be extended from three to five months ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 The first subparagraph of Article 5 (3) of Regulation (EEC) No 2990/76 is hereby amended to read as follows : Article 2 This Regulation shall enter into force on 10 February 1977 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 February 1977 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 359, 31 . 12 . 1974, p . 1 . ( 2 ) OJ No L 354, 24 . 1 2 . 1 976 , p . 1 . (J ) OJ No L 341 , 10 . 12 . 1976, p . 14 .